127 S.E.2d 781 (1962)
258 N.C. 62
Wendell J. WALKER, Minor, By His Next Friend, Juanita Caudle Walker
v.
James Edward BYRD.
Shelia Ann WALKER, Minor, By Her Next Friend, Juanita Caudle Walker
v.
James Edward BYRD.
No. 391.
Supreme Court of North Carolina.
October 31, 1962.
*782 Deal, Hutchins & Minor, Winston-Salem, for defendant-appellant.
Leake & Phillips, and W. Z. Wood, Winston-Salem, for plaintiff-appellee.
PER CURIAM.
The duty which a motorist in this jurisdiction owes to children whom he sees, or in the exercise of proper care should see, on or near the highway, has been too often stated to need further elaboration here. For the purpose of this appeal we must, of course, accept the plaintiff's evidence as true. High v. Atlantic Coast Line R. R. Co., 248 N.C. 414, 103 S.E.2d 498. Therefore, when the defendant saw the children apparently intending to cross the street but waiting on the car going west to pass, he could not assume that they would also wait on him. It becomes his duty "to use proper care with respect to speed and control of his vehicle, the maintenance of vigilant lookout and the giving of timely warning, to avoid injury, recognizing the likelihood of the child's running across the street *783 in obedience to childish impulses and without circumspection." Sparks v. Willis, 228 N.C. 25, 44 S.E.2d 343. He failed to perform these duties.
The ruling of the court below is
Affirmed.